Citation Nr: 1309942	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-48 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1966 to October 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran appeared at a Videoconference hearing in February 2013.  A transcript is associated with the claims file.  

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issues of entitlement to service connection for low back and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for a low back disability, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  

2.  Evidence received since the last final decision of record, which denied service connection for a skin disability, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material having been received, the claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2012).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2012).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for low back and skin disorders.  The claims on the merits require additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

The Veteran was initially denied service connection for a skin disorder in a November 1997 rating decision.  The basis of this denial was that, while a current skin disorder was noted, there was no evidence of record to suggest a nexus to active service.  The Veteran did not appeal, and the determination became final within a year of notification to him.  The Veteran attempted to reopen the claim on a prior occasion, and a December 2005 rating decision determined that new and material evidence had not been received to warrant a reopening.  Again, this decision was not appealed, and it became final.  He has now come forth with the current claim alleging, essentially, that new and material evidence exists to warrant a reopening.  A December 2009 rating decision determined that a reopening was not warranted, and it is from this decision that the appeal followed.  

With regard to the back disability, the Veteran was denied by the RO in December 2005 on the grounds that there was no evidence of record supportive of a finding that a current low back disability was present.  The Veteran did not appeal this determination, and it became final within a year of notification to him.  The Veteran has come forth with his current claim, alleging that new and material evidence exists to warrant a reopening a claim for entitlement to service connection.  The RO, in December 2009, noted that private treatment records did establish a current back disorder, and the claim was reopened.  The RO, however, determined that the evidence still did not support entitlement to service connection for the claimed back disability.  From this determination, the appeal followed.  

Regardless of the actions of the RO, the Board must make any determination regarding the reopening of a previously denied and final claim in its own right before addressing the claim on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, prior to addressing whether service connection is warranted, the Board must determine if new and material evidence exists to reopen the claims.  

The Board finds that the evidence is supportive of a reopening for both claims.  Indeed, the Veteran and his spouse gave testimony at a Travel Board hearing in February 2013, and the evidence presented at that hearing is probative regarding the claims to reopen.  With regard to both claims, the Veteran's spouse gave personal testimony that she noticed symptoms of skin and back problems dating from the time of their marriage in 1975.  She stated that the Veteran has always experienced these problems since she has known him.  The Veteran left active service in 1969, and he has offered testimony of being treated for skin problems at the VA Medical Center in Newington, Connecticut in the year after service.  While records from this facility have not been able to be located as of yet, the Veteran's spouse's testimony is supportive of continuing symptoms from a time relatively proximate to service separation.  This evidence, while not conclusive by any means, is, at the very least, suggestive of a nexus between current skin problems and military service.  Indeed, the service treatment records show a single treatment record for skin complaints in March 1967, and taking the oral testimony with this record, there is a reasonable possibility of the claim being substantiated.  The testimony is new, in that it was not of record at the time of any prior denial, and it is material, in that the report of continuing symptoms at a time proximate to service is suggestive of a nexus between currently diagnosed eczema/dermatitis and service.  

With regard to the back, the initial denial of the claim was due to the lack of evidence of a current disorder.  The Veteran has submitted numerous private clinical records documenting herniated discs in the back which have been productive of radiculopathy and have necessitated surgery.  This evidence is new, in that it was not of record at the time of the initial denial, and is material, in that by establishing a current diagnosis, it relates to a previously unknown fact necessary to substantiate the underlying claim for service connection.  

Accordingly, the claims will be reopened.  See 38 C.F.R. § 3.156.  










(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability; to that extent only, the claim is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability; to that extent only, the claim is granted.  


REMAND

The Veteran's service treatment records reveal a single consultation for skin complaints in March 1967 and a single episode of low back pain in August 1967.  As noted above, the Veteran's spouse has testified that the Veteran  has experienced back and skin complaints since the two have been acquainted.  The Veteran and his spouse have been married since 1975, and thus, there is evidence of symptoms present for a lengthy time (and from a period relatively close in proximity to service discharge).  

Regarding current diagnoses, the Veteran has been assessed, variously, as having eczema and atopic dermatitis.  A January 2013 private clinical note describes a history of skin complaints since Vietnam service; however, there is no associated opinion regarding a nexus, and the report appears to be a transcription of history as provided by the Veteran.  While such a report is probative, it does not rise to the level of a medical opinion supportive of a relationship between current skin disablement and military service.  

Regarding the back specifically, the Veteran has had neurosurgical treatment for herniated disc issues with radiculopathy since the early 1990s.  The Veteran readily admits that he injured his back while operating a jackhammer during his post-service employment as a city employee in Connecticut; however, he and his wife have testified that his back pain predated this.  The Veteran states that he drove a truck in Vietnam in his role as a stock clerk, and that the roads were in very poor condition.  The Veteran's military specialty was stock accounting, and this is a logistical job that would be consistent with large truck operation.  Also, Vietnam is, even at present, a country that is depressed economically and that would, by necessity, have poor infrastructure in the roadways.  During the time of the Veteran's assignment to the country, the nation was torn by war, and there is no doubt that there were large pot holes and other obstructions to the roads which could very well have been a source of discomfort for truck drivers.  Also, the Veteran has stated that he experienced a fall while under rocket attack, and while there is no specific reference to such a fall in the service treatment records there is, as noted, an entry regarding back pain in August 1967.   

The Veteran has never been afforded VA examinations addressing his back and skin conditions.  As the Veteran has current diagnoses of back and skin disabilities, as there are documented skin and back complaints in service, and as there is credible testimony of back and skin complaints since service (to include credible testimony of consistent flaking and blistering of skin, repeated back trauma while driving a truck in service, and exposure to enemy rocket attacks), the duty to provide examinations is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Accordingly, such examinations, addressing the nature and etiology of current back and skin disorders, should be afforded.    

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA medical records relating to back and skin treatment with the claims file.  In this regard, it is noted that the Veteran has alleged treatment at the VA Medical Center in Newington, Connecticut between, approximately, 1969 and 1971.  While an attempt was made to secure these records, there does not appear to have been a finding of unavailability.  Another attempt to locate these records should be made, and should they be unavailable after an exhaustive search, such an annotation must be made in the record.  

2.  Schedule the Veteran for comprehensive VA skin and orthopedic examinations.  In this regard, the following is asked to the respective examiners:  

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin disability, to include eczema and atopic dermatitis, had causal origins in service, to include his treatment for skin issues in 1967?  The examiner should note the credible evidence of skin cracking, blistering, etc. from service to the present when coming to a conclusion, and should provide a rationale for all conclusions reached in the narrative report of the examination.  

b)  Is it at least as likely as not that the Veteran's current disc herniation and radiculopathy had causal origins in service, to include his credibly-described exposure to concussive explosions and driving on hazardous roads in his capacity as a soldier performing logistical support in Vietnam (to include driving a truck over pot holes)? The 1967 complaint of back pain should be referenced, as well as the credible evidence of complaints of back pain in the time proximate to service discharge.  A rationale for all conclusions reached in the narrative report of the examination should be included in the opinion.  

3.  Following the directed development, re-adjudicate the issues on appeal.  Should the claims not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claims to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


